Citation Nr: 1022924	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-39 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a left hip 
disability, status post hip replacement.

3.  Entitlement to service connection for shortening of the 
left leg as a residual of left hip replacement.

4.  Entitlement to service connection for valvular heart 
disease and hypertension.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from July 1943 to March 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.  The April 2007 decision 
was itself a reconsideration of a May 2006 decision.

The issues have been recharacterized to better reflect the 
medical evidence of record and the Veteran's allegations.

The Veteran and his wife testified at an April 2010 hearing 
held before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.

The issue of service connection for left ear hearing loss has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Currently diagnosed right ear hearing loss is at least as 
likely as not related to established in-service noise 
exposure.

2.  There was no in-service left hip injury.

3.  A left hip disability and left leg shortening were not 
first manifested in service or for many years after service; 
the preponderance of the evidence of record is against a 
finding that any currently diagnosed disability is related to 
active service.

4.  Valvular heart disease was not first manifested in 
service; the preponderance of the evidence of record is 
against a finding that any currently diagnosed disability is 
related to active service.

5.  Hypertension was not first manifested in service or for 
many years after service; the preponderance of the evidence 
of record is against a finding that any currently diagnosed 
disability is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of right ear hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.102, 3.303 (2009).

2.  The criteria for service connection of a left hip 
disability, status post hip replacement, have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102, 3.303 (2009).

3.  The criteria for service connection of shortening of the 
left leg as a residual of left hip replacement have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.102, 3.303 (2009).

4.  The criteria for service connection of valvular heart 
disease and hypertension have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2006.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining all available evidence from private 
providers, and afforded the appellant a physical examination 
in connection with the hearing loss claim.  The obtained 
examination report is adequate, as the examiner was able to 
review the claims file in full, rendered the requested 
opinion, and provided a rationale for all opinions expressed.  
Examinations were not required with respect to the remaining 
claims, as the record either contained sufficient competent 
evidence upon which to adjudicate the claim, or there was no 
reasonable possibility of a link between current disability 
and in-service injury.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The appellant had the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  
Hypertension is a listed chronic disease.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The 
applicable presumptive period is one year following 
separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and competent evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); 
see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A.  Right Ear Hearing Loss

Service treatment records indicate normal hearing on 
examination for entry into service in December 1942, as well 
as on separation in March 1946.  Both coin click and 
whispered voice tests showed no hearing deficits at either 
time.

Private medical records from Dr. KW reveal that in October 
1998, the Veteran sought treatment for blockage of the right 
ear.  It had been popping and felt stopped up for three or 
four weeks.  The Veteran also reported having decreased right 
ear hearing for a number of years; Dr. KW noted the history 
of excessive military noise exposure.  Physical examination 
showed fluid behind the right eardrum.  Serous otitis media 
was diagnosed.  Myringotomy was performed and the fluid 
drained; antibiotics were also prescribed.  Several weeks 
later, Dr. KW reported that the fluid had not returned, and 
the Veteran's hearing had returned to "what it was which has 
probably been down in that right ear for a long time."  
Infection and fluid recurred in 2002, and medical records 
indicate the infection became chronic at that time.  
Audiometry results from 1998, 2002, and 2006 all demonstrate 
a qualifying hearing loss disability for VA purposes under 
38 C.F.R. § 3.385; puretone thresholds are in excess of 40 
decibels at multiple frequencies in both the left and right 
ears.

A VA examination was conducted in October 2008; the examiner 
reviewed the claims folder in conjunction with the 
examination.  The Veteran complained of bilateral hearing 
loss, worse on the right, which he first noticed in 1995.  He 
accurately reported that he had served in the military as a 
pilot trainee, and then as a flight mechanic.  He denied any 
post-service noise exposure.  Audiometric testing again 
showed a current bilateral hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.  Tympanograms were normal on 
the left, but on the right showed negative middle ear 
pressure and possible Eustachian tube dysfunction.  These 
findings were consistent with the puretone thresholds.  The 
examiner opined that it was less likely than not that right 
ear hearing loss was due to in-service noise exposure.  
Hearing tests at the end of service were normal, and there 
was no medical evidence of hearing loss until 1998.  Testing 
results were more consistent with the history of chronic ear 
infection than with noise exposure.

At the April 2010 hearing, the Veteran reiterated that he had 
been exposed to excessive noise in service from airplane 
engines, both as a pilot and as a mechanic. He also stated 
that after service, he had gone to school and practiced law; 
he had no post-service noise exposure.  

The Veteran is competent to report when he first noted 
hearing loss, as that is a symptom he can experience and 
observe without benefit of any specialized training or 
knowledge.  He has stated that he has had hearing loss long 
before experiencing ear infections; the records of Dr. KW 
support this.  The Veteran reported such to the doctor when 
treated, and Dr. KW noted that testing showed a return to a 
long standing level of decreased hearing acuity after the 
treatment of the infection.  The VA examiner erred when 
finding no evidence of hearing loss prior to 1998.  The VA 
doctor failed to consider the competent lay evidence that 
hearing loss had preceded the infections, and hence her 
opinion cannot be ascribed any weight.  It is based on an 
incorrect factual basis, and is not probative of the issue.  
Reonal v. Brown, 5 Vet. App. 458 (1993).

Although Dr. KW did not formally opine on the matter, he does 
indicate in his initial evaluation that the Veteran's 
excessive noise exposure in service played a role in causing 
the current hearing loss disability of the right ear.  
Further, the Veteran has stated that his hearing loss is long 
standing; this contention is not contradicted by the 
"normal" coin click and whispered voice tests at separation 
from service.  Such tests are incapable of registering high 
frequency hearing loss, and do not reflect the actual status 
of the Veteran's hearing at all frequencies.

In light of the evidence of continuity of symptoms, the 
statements of Dr. KW, and the lack of probative contrary 
evidence, the preponderance of the evidence of record 
supports the Veteran's claim, and service connection for 
right ear hearing loss is warranted.

B.  Left Hip and Leg Disabilities

As the analysis of these issues is identical, they are 
discussed together.

The Veteran alleges that during service, he was playing 
soccer and collided with another player.  He severely injured 
his left hip, alleging either a fracture or dislocation of 
the joint.  He states that he has had problems with his left 
hip ever since, and eventually required a left hip 
replacement.  This caused his left leg to be shorter than the 
right.

Service medical records reveal that in October 1944, the 
Veteran injured his RIGHT hip in a soccer came.  The joint 
was indeed dislocated, and the Veteran was transferred from 
the local dispensary to a Naval Hospital.  There his right 
hip was monitored until his discharge in Mid-November 1944.  
At that time, the diagnosis was changed from a dislocation of 
the right hip to a contusion, and the Veteran was released to 
duty.

It is the Veteran's contention that his treating doctors made 
an error and misidentified the involved hip, confusing left 
with right.  He has submitted his own statements that he has 
never had right hip problems, and that the left hip has 
always bothered him.  He has also submitted statements from 
his wife and several friends, who report that the Veteran had 
a history of left leg and hip problems, and that he had told 
them he injured the left hip in a soccer game on active duty.  
None of these people knew the Veteran prior to 1953, however, 
and have no first-hand knowledge of the injury.  Because the 
statements of his friends and wife are in effect repetitions 
of the Veteran's own allegations, they are considered 
cumulative and redundant. 

Several private doctors have opined that the Veteran's 
current left hip and leg disabilities arise out of the in-
service injury to the left hip he describes.  Unfortunately, 
those opinions are based on a fact which the Board cannot 
find to be correct.  The evidence of record supports a 
finding that the Veteran injured his right, not his left, hip 
in service.  While the Board recognizes that doctors are 
fallible and might indeed confuse left and right when 
describing an injury, it is highly unlikely that multiple 
doctors would repeat such an error over three weeks of 
progress notes and x-rays, particularly when multiple medical 
facilities are involved.

The Veteran is competent to report which hip was injured, but 
his allegations of a left hip injury are outweighed by the 
contemporaneous medical records repeatedly identifying right 
hip involvement.  Further, his allegations of continuous 
problems since the injury are contradicted by normal physical 
examinations after November 1944, while in service, 
regardless of which hip was injured.  Although the Board 
accepts, based on the statements of his friends and family, 
that there was a left hip and leg problem after 1953 or so, 
the evidence of record does not associate those problems with 
service.  The Board is forced to conclude that there was no 
in-service left hip injury, and hence no current left hip 
disability can be related to such.

The preponderance of the evidence is against the Veteran's 
claims; there is no doubt to be resolved; service connection 
for either a left hip or left leg disability is not 
warranted.

C.  Valvular Heart Disease and Hypertension

The Veteran alleges that his currently diagnosed heart 
disease is related to a scarlet fever infection in service.  
He contends that the infection was a form of rheumatic fever, 
which is known to cause valvular heart problems.  In support 
of this contention, the Veteran has submitted several 
articles describing the causes of rheumatic fever and that 
disease's potential cardiac complications.

Service treatment records verify that in February 1945, the 
Veteran was diagnosed with scarlet fever.  Cultures showed 
streptococcus hemolytic.  The Veteran was transferred to a 
Naval Hospital from the dispensary, and he was treated over 
the course of a month.  In early March 1945, the Veteran was 
deemed recovered, and was released to full duty.  Subsequent 
records show no treatment for or complaints of any residual 
of scarlet fever.  At no time in service was the Veteran 
diagnosed with rheumatic fever.  No heart condition is 
reported during service, including on the March 1946 
separation examination.

The Veteran's treating cardiovascular doctor, Dr. WLR, 
provided a medical opinion regarding the relationship between 
the Veteran's in-service infection and his current disease in 
August 2006.  Dr. WLR confirmed that there is a relationship 
between rheumatic fever and valvular heart disease.  He noted 
that the streptococcus organism which causes rheumatic fever 
can also cause scarlet fever.  Untreated scarlet fever can 
even develop into rheumatic fever.  "There is no 
relationship between scarlet fever and valvular heart 
disease, however."

Dr. MHS, another private provider, opined that following his 
review of the Veteran's service records and Dr.WLR's records, 
he determined that the valvular condition "is a possible 
result of his having Scarlet Fever in the US Navy."

There is no evidence of record showing a diagnosis of 
rheumatic fever at any time during service.  The Veteran was 
undoubtedly ill, but that illness was scarlet fever.  Two 
doctors have offered contradictory opinions on whether 
scarlet fever caused the current heart disability.  Dr. WLR 
is a cardiologist, however, and has greater expertise than 
Dr. MHS, an internal medicine specialist.  Moreover, Dr. MHS 
merely indicates that a relationship is possible, and does 
not opine on its likelihood.  Dr. WLR, in contrast, is far 
more definite in his negative opinion, even as he discusses 
that there is a series of circumstances and events wherein 
scarlet fever could lead to rheumatic fever which could cause 
heart problems.  The general medical articles submitted by 
the Veteran support the opinion of Dr. WLR, as they show a 
relationship between heart problems and rheumatic fever, not 
scarlet fever.  The opinion of Dr.WLR is ascribed greater 
weight than that of Dr. MHS.

The Veteran genuinely believes that his valvular heart 
disease was incurred in service.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of his heart disease and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
opinion provided by Dr. WLR.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006)).

Moreover, service treatment records do not show any diagnosis 
of hypertension on active duty, or any elevated blood 
pressures.  There is no evidence or allegation of the onset 
of hypertension until many years after service.  Dr. WLR's 
records show hypertension as of approximately June 2001, when 
the condition was brought under control by medication.  There 
is no evidence of the condition within the first post-service 
year, and hence presumptive service connection is not 
available.  38 C.F.R. § 3.307.

The preponderance of the evidence is against the Veteran's 
claim; there is no doubt to be resolved; and service 
connection for valvular heart disease is not warranted.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for a left hip disability, status post hip 
replacement, is denied.

Service connection for shortening of the left leg as a 
residual of left hip replacement is denied.

Service connection for valvular heart disease and 
hypertension is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


